DETAILED ACTION
This Action is responsive to the submission filed on 03/22/2022.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 03/22/2022 has been entered.
 
Drawings
The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Claim 1 recites “at least one of: a non-metallic coating . . .; the top side of the housing body is provided with a trench . . .; or an identifying feature is introduced into the metal layer” which means that the claimed invention may encompass one of the alternatives or a combination of alternatives. 
Claim 1 recites “at least one of: a non-metallic coating . . .; the top side of the housing body is provided with a trench . . .; or an identifying feature is introduced into the metal layer” which means that the claimed invention may encompass one of the alternatives or a combination of alternatives. Therefore, the claimed combination of “a non-metallic coating is applied to a side of the metal layer” and “an identifying feature is introduced into the metal layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites “at least one of: a non-metallic coating . . .; the top side of the housing body is provided with a trench . . .; or an identifying feature is introduced into the metal layer” which means that the claimed invention may encompass one of the alternatives or a combination of alternatives. Therefore, the claimed combination of “a non-metallic coating is applied to a side of the metal layer,” “a top side of the housing body is provided with a trench,” and “an identifying feature is introduced into the metal layer” must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites “a non-metallic coating” and Claim 4, which depends from Claim 1, recites “reflective partial layer.” Therefore, the claimed combination of “a non-metallic coating is applied to a side of the metal layer” as recited in Claim 1 and “a reflective partial layer” as recited in Claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites that “the housing body is provided with a trench” and Claim 4, which depends from Claim 1, recites “reflective partial layer.” Therefore, the claimed combination of “the housing body is provided with a trench” as recited in Claim 1 and “reflective partial layer” as recited in Claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites that “an identifying feature is introduced into the metal layer” and Claim 4, which depends from Claim 1, recites “reflective partial layer.” Therefore, the claimed combination of “an identifying feature is introduced into the metal layer” as recited in Claim 1 and “reflective partial layer” as recited in Claim 4 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites that “the housing body is provided with a trench” and Claim 8, which depends from Claim 1, recites “a second section in which the top side extends substantially parallel to the emission side of the semiconductor chip, metal layer covers the top side at least in the second section.” Therefore, the claimed combination of “the housing body is provided with a trench” as recited in Claim 1 and “a second section in which the top side extends substantially parallel to the emission side of the semiconductor chip, metal layer covers the top side at least in the second section” as recited in Claim 8 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites “a non-metallic coating” and Claim 10, which depends from Claim 1, recites “a third section which is transverse or perpendicular to the emission side.” Therefore, the claimed combination of “a non-metallic coating is applied to a side of the metal layer” as recited in Claim 1 and “top side comprises a third section which is transverse or perpendicular to the emission side, the third section is covered with the metal layer” as recited in Claim 10 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites “the housing body is provided with a trench” and Claim 11, which depends from Claim 1, recites “a third section is connected to a second section by an edge.” Therefore, the claimed combination of “the housing body is provided with a trench” as recited in Claim 1 and “a third section is connected to a second section by an edge” as recited in Claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Claim 1 recites “an identifying feature is introduced into the metal layer” and Claim 11, which depends from Claim 1, recites “a third section connected to a second section by an angle.” Therefore, the claimed combination of “an identifying feature is introduced into the metal layer” as recited in Claim 1 and “a third section connected to a second section by an angle” as recited in Claim 11 must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

Specification
The amendment filed 03/22/2022 is objected to under 35 U.S.C. 132(a) because it introduces new matter into the disclosure.  35 U.S.C. 132(a) states that no amendment shall introduce new matter into the disclosure of the invention.  The added material which is not supported by the original disclosure is as follows: 
Figures 10 to 12 exemplary embodiments of the optoelectronic component in top view,
Figure 9 shows an exemplary embodiment with the non-metallic coating 5 applied to a side of the metal layer 3 remote from the top side of the housing body 2 (e.g., as in Figure 2). And, the top side 20 of the housing body 20 is provided with a trench, such as the V-shaped trench 27 (e.g., as in Figure 6).
Figure 10 is an exemplary embodiment with the non-metallic coating 5 applied to a side of the metal layer 3 remote from the top side of the housing body 2 (e.g., as in Figure 2). And, the identifying feature 33 is introduced into the metal layer 3 and/or the non-metallic coating 5, which can be read by the naked eye or a camera (e.g., as in Figure 7).
Figure 11 shows an exemplary embodiment with the top side of the housing body 2 provided with a trench, such as the V-shaped trench 27 (e.g., as in Figure 6). And, the identifying feature 33 is introduced into the metal layer 3 and/or the non-metallic coating 5, which can be read by the naked eye or a camera (e.g., as in Figure 7).
Figure 12 shows an exemplary embodiment with the non-metallic coating 5 applied to one side of the metal layer 3 remote from the top side of the housing body 2 (e.g., as in Figure 2). And, the top side of the housing body 2 is provided with a trench, such as the V-shaped trench 27 (e.g., as in Figure 6). Further, the identifying feature 33 is introduced into the metal layer 3 and/or the non-metallic coating 5, which can be read by the naked eye or a camera (e.g., as in Figure 7).
Applicant is required to cancel the new matter in the reply to this Office Action.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

Claims 1-4 and 6-11 are rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, at the time the application was filed, had possession of the claimed invention. 
The scope of the claimed invention that includes the claimed combination of “a non-metallic coating is applied to a side of the metal layer” and “an identifying feature is introduced into the metal layer” as recited in Claim 1 was not properly described in the application as originally filed to convey that the inventors had possession of the claimed invention.
The scope of the claimed invention that includes the claimed combination of “a top side of the housing body is provided with a trench” and “an identifying feature is introduced into the metal layer” as recited in Claim 1 was not properly described in the application as originally filed to convey that the inventors had possession of the claimed invention.
The scope of the claimed invention that includes the claimed combination of “a non-metallic coating is applied to a side of the metal layer,” “a top side of the housing body is provided with a trench,” and “an identifying feature is introduced into the metal layer” as recited in Claim 1 was not properly described in the application as originally filed to convey that the inventors had possession of the claimed invention.
The scope of the claimed invention that includes the claimed combination of the claimed combination of “a non-metallic coating is applied to a side of the metal layer” as recited in Claim 1 and “a reflective partial layer” as recited in Claim 4, which depends from Claim 1, was not properly described in the application as originally filed to convey that the inventors had possession of the claimed invention.
The scope of the claimed invention that includes the claimed combination of the claimed combination of “a top side of the housing body is provided with a trench” as recited in Claim 1 and “a reflective partial layer” as recited in Claim 4, which depends from Claim 1, was not properly described in the application as originally filed to convey that the inventors had possession of the claimed invention.
The scope of the claimed invention that includes the claimed combination of the claimed combination of “an identifying feature is introduced into the metal layer” as recited in Claim 1 and “a reflective partial layer” as recited in Claim 4, which depends from Claim 1, was not properly described in the application as originally filed to convey that the inventors had possession of the claimed invention.
The scope of the claimed invention that includes the claimed combination of the claimed combination of “a top side of the housing body is provided with a trench” as recited in Claim 1 and “one second section in which the top side extends substantially parallel to the emission side of the semiconductor chip” as recited in Claim 8, which depends from Claim 1, was not properly described in the application as originally filed to convey that the inventors had possession of the claimed invention.
The scope of the claimed invention that includes the claimed combination of the claimed combination of “a non-metallic coating is applied to a side of the metal layer” as recited in Claim 1 and “top side comprises a third section which is transverse or perpendicular to the emission side, the third section is covered with the metal layer” as recited in Claim 10, which depends from Claim 1, was not properly described in the application as originally filed to convey that the inventors had possession of the claimed invention.
The scope of the claimed invention that includes “a top side of the housing body [that] is provided with a trench” as recited in Claim 1 and “top side comprises a third section which is transverse or perpendicular to the emission side, the third section is covered with the metal layer” as recited in Claim 10 was not properly described in the application as originally filed to convey that the inventors had possession of the claimed invention.
The scope of the claimed invention that includes “a top side of the housing body [that] is provided with a trench” as recited in Claim 1 and “a third section connected to a second section by an angle” as recited in Claim 11 was not properly described in the application as originally filed to convey that the inventors had possession of the claimed invention.
The scope of the claimed invention that includes “an identifying feature is introduced into the metal layer” as recited in Claim 1 and “a third section connected to a second section by an angle” as recited in Claim 11 was not properly described in the application as originally filed to convey that the inventors had possession of the claimed invention.
Claims 2-3, 6-7, and 9 are similarly rejected under 35 U.S.C. 112(a) as failing to comply with the written description requirement due to the claims’ dependency to Claim 1.

Allowable Subject Matter
Claims 14-18 are allowed.

Response to Arguments
Applicant’s arguments with respect to claims 1-4 and 6-11 have been considered but are moot because of the new ground of 35 U.S.C. 112(a) rejections and Drawing Objections.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ANTONIO B CRITE whose telephone number is (571) 270-5267. The examiner can normally be reached Monday - Friday, 9:00 am - 5:30 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Eva Montalvo can be reached on (571) 270-3829. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/Marcos D. Pizarro/Primary Examiner, Art Unit 2814                                                                                                                                                                                                        
/ANTONIO B CRITE/Examiner, Art Unit 2817           
05/17/2022